Exhibit 99.3 diaDexus, Inc. Unaudited Financial Statements June 30, 2010 and 2009 and December 31, 2009 diaDexus, Inc. (unaudited) Index June 30, 2010 and 2009 and December 31, 2009 Page(s) Financial Statements Unaudited Balance Sheets 1 Unaudited Statements of Operations 2 Unaudited Statements of Cash Flows 3 Notes to Unaudited Financial Statements 4–16 diaDexus, Inc. Unaudited Balance Sheets As of June 30, 2010 and December 31, 2009 (in thousands of dollars, except share and per share data) June30, December31, Assets Current assets Cash and cash equivalents $ $ Available-for-sale investments - Accounts receivable (net of allowances for doubtful accounts of $166 and rebate reserve of $240, respectively, and $0 and $46 at June 30, 2010 and December 31, 2009, respectively) Accounts receivable from related party Inventory Restricted cash - Prepaid expenses and other current assets Total current assets Property and equipment, net Restricted cash - Other assets 3 Total assets $ $ Liabilities, Convertible Preferred Stock and Stockholders’ Deficit Current liabilities Accounts payable $ $ Accrued liabilities Deferred revenue, current portion Deferred rent, current portion Note payable VaxGen, Inc. - Note payable shareholders - Notes payable - Total current liabilities Deferred revenue, net of current Deferred rent, net of current - Warrant liability 33 36 Total liabilities Commitments and contingencies (Note 9) Convertible Preferred stock, $0.01 par value - 82,326,283 shares authorized; 80,277,609 shares issued and outstanding at June 30, 2010 and December 31, 2009 (liquidation value $176,752 at June 30, 2010 and December 31, 2009) Stockholders’ deficit Common stock, $0.01 par value - 170,000,000 shares authorized, 1,814,494 shares issued and outstanding at June 30, 2010 and December 31, 2009 18 18 Additional paid-in capital Accumulated deficit ) ) Total stockholders’ deficit ) ) Total liabilities, convertible preferred stock and stockholders’ deficit $ $ The accompanying notes are an integral part of these financial statements. 1 diaDexus, Inc. Unaudited Statements of Operations Six Months Ended June 30, 2010 and 2009 (in thousands of dollars, except share and per share data) Revenues License revenue $ $ Royalty revenue Product sales Product sales to related party Total net revenues Costs and operating expenses Product costs Research and development Sales and marketing General and administrative Total operating expenses Loss from operations ) ) Interest and other income 7 Interest and other expense ) ) Net loss $ ) $ ) Net loss per share of common stock, basic and diluted $ ) $ ) Weighted-average shares of common stock outstanding used in computing net loss per share of common stock, basic and diluted The accompanying notes are an integral part of these financial statements. 2 diaDexus, Inc. Unaudited Statements of Cash Flows Six Months Ended June 30, 2010 and 2009 (in thousands of dollars) Cash flows used in operating activities Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities Depreciation and amortization Amortization (accretion) on investments 12 ) Stock-based compensation expense 55 83 Provision for doubtful accounts (8 ) Provision for rebate reserve ) Noncash other income related to warrants (3 ) ) Noncash interest associated with amortization of discount on notes payable / accrual of final payment on loan 66 Amortization of deferred rent ) ) Changes in operating assets and liabilities Accounts receivable 82 Accounts receivable from related party ) Inventory ) ) Inventory write-off - Prepaid expenses and other current assets ) 21 Accounts payable 63 Accrued liabilities ) Deferred revenue ) ) Net cash used in operating activities ) ) Cash flows from investing activities Purchases of property and equipment (4 ) ) Maturities of available-for-sale investments Purchases of available-for-sale investments - ) Net cash provided by (used in) investing activities ) Cash flows used in financing activities Proceeds from issuance of common stock - 3 Proceeds from issuance of convertible preferred stock, net - ) Proceeds from issuance of notes to VaxGen, Inc. - Proceeds from issuance of notes to shareholders - Principal repayment of the loan ) ) Net cash provided by (used in) financing activities ) Net change in cash and cash equivalents ) Cash and cash equivalents at beginning of year Cash and cash equivalents at end of period $ $ Supplemental disclosure Interest paid $ $ The accompanying notes are an integral part of these financial statements. 3 diaDexus, Inc. Notes to the Unaudited Financial Statements June 30, 2010 and 2009 and December 31, 2009 1. Organization Nature of Business Activities diaDexus, Inc. (“diaDexus” or the “Company”), was founded as a Delaware limited liability company in August 1997 by GlaxoSmithKline Corporation (“GlaxoSmithKline”, formerly SmithKline Beecham Corporation) and Incyte Genomics, Inc. (“Incyte”).In April 2000, the Company was converted to a Delaware corporation. The Company is a diagnostics company focusing on the development and commercialization of patent-protected in vitro diagnostic products addressing unmet needs in cardiovascular disease. On May 28, 2010, the Company entered into an Agreement and Plan of Merger and Reorganization, as amended on June 24, 2010 (the “Merger Agreement”), with VaxGen, Inc. (“VaxGen”), Violet Acquisition Corporation, a wholly owned subsidiary of VaxGen (“Merger Sub I”), Violet Acquisition, LLC, a wholly owned subsidiary of VaxGen (“Merger Sub II”), and John E. Hamer, as the representative of the Company’s stockholders.Pursuant to the Merger Agreement, diaDexus became a wholly owned subsidiary of VaxGen through a merger of Merger Sub I with and into diaDexus, with diaDexus being the surviving company in the merger (“Merger I”), and, immediately following the effectiveness of Merger I, the merger of diaDexus with and into Merger Sub II, with Merger Sub II being the surviving entity in the merger (“Merger II” and together with Merger I, the “Merger”). The Merger was consummated on July 28, 2010; see Note 16 - Subsequent Events. Basis of Presentation The accompanying unaudited financial statements have been prepared in accordance with U.S. generally accepted accounting principles for interim financial information. Accordingly, they do not include all information and footnotes necessary for a complete presentation of financial position, results of operations and cash flows in conformity with U.S. generally accepted accounting principles. In the opinion of management, such interim financial statements reflect all adjustments (consisting of normal recurring adjustments) considered necessary for a fair statement of financial position, results of operations and cash flows for such periods. The results for the six months ended June 30, 2010 are not necessarily indicative of the results that may be expected for the full year or any subsequent period. The information included in these financial statements should be read in conjunction with the Company’s financial statements for the years ended December 31, 2009 and 2008. These financial statements are prepared on a going concern basis that contemplates the realization of assets and discharge of liabilities in the normal course of business.The Company has incurred net operating losses and negative cash flows from operations during every year since inception.At June 30, 2010, the Company has an accumulated deficit of $182.5 million. Management was pursuing financing alternatives and on July 28, 2010 completed a merger with VaxGen that improves the combined Company’s liquidity position. Management believes the combined Company has sufficient funds to continue its product development and increase product revenue to level which will achieve profitability. The financial statements do not include any adjustments that might result from the outcome of this uncertainty. 4 diaDexus, Inc. Notes to the Unaudited Financial Statements June 30, 2010and 2009 and December 31, 2009 2. Significant Accounting Policies The Company’s significant accounting policies are disclosed in the financial statements for the years ended December 31, 2009 and 2008. These accounting policies have not significantly changed. Recent Accounting Pronouncements In January 2010, the FASB issued ASU 2010-06, Fair Value Measurements and Disclosures (ASC 820): Improving Disclosures about Fair Value Measurements.This update will require (1) an entity to disclose separately the amounts of significant transfers in and out of Levels 1 and 2 fair value measurements and to describe the reasons for the transfers; and (2) information about purchases, sales, issuances and settlements to be presented separately (i.e. present the activity on a gross basis rather than net) in the reconciliation for fair value measurements using significant unobservable inputs (Level 3 inputs).This guidance clarifies existing disclosure requirements for the level of disaggregation used for classes of assets and liabilities measured at fair value and requires disclosures about the valuation techniques and inputs used to measure fair value for both recurring and nonrecurring fair value measurements using Level 2 and Level 3 inputs.The new disclosures and clarifications of existing disclosure are effective for fiscal years beginning after December 15, 2009, except for the disclosure requirements for related to the purchases, sales, issuances and settlements in the rollforward activity of Level 3 fair value measurements.Those disclosure requirements are effective for fiscal years ending after December 31, 2010. Other than requiring additional disclosures, adoption of this new guidance did not have a material impact on the Company’s condensed Consolidated Financial Statements. 3. Net Loss per Share Basic net loss per share of common stock is computed by dividing the Company’s net loss attributable to shareholders by the weighted-average number of shares of common stockthat the Series F preferred shareholders received in connection with the Merger; see Note 16 - Subsequent Events. No holders of common sharesor other series of preferred shares of diaDexus received any VaxGen shares on account of such shares, and such sharesare, therefore, not included in the calculation. Diluted net loss per share of common stock is computed by giving effect to all potentially dilutive securities, including stock options, warrants and convertible preferred stock. Basic and diluted net loss per share of common stock were the same for the six months ended June 30, 2010 and 2009, as the inclusion of all potentially dilutive securities outstanding was anti-dilutive. As such, the numerator and the denominator used incomputing both basic and diluted net loss are the same for the six months ended June 30, 2010 and 2009. 5 diaDexus, Inc. Notes to the Unaudited Financial Statements June 30, 2010and 2009 and December 31, 2009 The following outstanding shares of potentially dilutive securities were excluded from the computation of diluted net loss per share of common stock because including them would have been anti-dilutive: June30, Common stock outstanding Convertible preferred stock outstanding Period-end stock options to purchase common stock Common stock warrants outstanding Convertible preferred stock warrants outstanding 4. Concentration of Credit Risk and Other Risks and Uncertainties Financial instruments which potentially subject the Company to concentrations of credit risk consist primarily of cash and cash equivalents and available-for-sale investments.The Company’s cash and cash equivalents and available-for-sale securities are invested in deposits and securities held with three major financial institutions in the United States of America that management believes are trustworthy.Deposits and securities held in these financial institutions may exceed the amount of insurance provided on such deposits.The Company has not experienced any losses on its cash and cash equivalents and available-for-sale securities. Revenues from the following four customers represented a significant portion of total revenue for the six months ended June 30, 2010 and 2009 and accounts receivable as of June 30, 2010 and December 31, 2009. Revenue Accounts Receivable June 30, 2010 December 31, 2009 Customer A 22
